The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR §1.56 to timely apprise the Office of any information which is material to patentability of the claims.
The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d)  and 1.98.  Merely providing the documents to the Office does not meet the requirements of 37 CFR §§ 1.97(b)-(d) and 1.98. 
Examiner notes that virtually all of the non-patent literature documents submitted by Applicant in the instant application and in the parent application have not been properly submitted in an Information Disclosure Statement (IDS), as prescribed by §§ 1.97(b)-(d) and 1.98.  Thus, Applicant has not met their duty to disclose, and is requested to properly identify all documents in an IDS in the subsequent response.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for cleaning said … plate” in claims 22, 26, and 30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 22, 26, and 30 newly require the mild soap to “[have] a pH of about 5.5 to about 7.”  However, support in the specification as originally filed for this limitation could not be found.  Applicant cites an article from “Dermatology Times” (which has yet to be made officially of record in the Application file), but the date of the article, as submitted by Applicant, is January 30, 2017, more than six years after the priority date of the instant application.  Indeed, the article even states “Newer synthetic detergents, known as syndets, possessed a lower pH of 5.5-7, closer to the natural neutral skin pH.”  Thus, it cannot be ascertained, based on the evidence of record, whether these syndets were known to the 
For purposes of Examination, it will be assumed that the document submitted by Applicant contains “knowledge possessed by the skilled artisan” at the time of the filing of the Application, as asserted by Applicant.  Thus, the article from “Dermatology Times” will be considered Admitted Prior Art (APA). 	Appropriate correction and/or clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22, 26, and 30, the claims require a surface onto which the paint is to be transferred to be part of the claimed invention.  Examiner notes that the Application uses paper as said surface.  However, this requires that the paper to forever be part of the claimed invention.  Applicant has yet to state whether it is intended for the paper to forever be part of the claimed invention.  As such, the scope of the claim is indefinite. 	If Applicant intends for the paper to be forever part of the claimed invention, it is requested that Applicant state so on the record.
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Germain (printout of http://www.linda-germain.com/howto.html as captured by WaybackMachine on November 19, 2008) in view of Singular Impressions (printout of http://americanart.si.edu/exhibitions/online/monotypes/video.html, as captured by WaybackMachine on April 14, 2009), further in view of Chen (US 2005/0008669), and further in view of Taylor (printout of http://marytaylorart.com/FAQ/FAQ Gelatin Print.htm, as captured by WaybackMachine on October 19, 2009), further in view of Zirker (US 2002/0066515), and even further in view of APA (“Dermatology Times”). 	 	Regarding claims 22 and 24, Germain discloses a printing apparatus for producing a plurality of prints (implicit in the use of the printing plate), comprising: 	a viscoelastic gel printing plate capable of producing a first print (the printout is for instructions of how to make a gelatin plate), said plate including a viscoelastic gel composition (gelatin is a viscoelastic gel composition), 	said viscoelastic gel composition having a smooth surface (since the gelatin is leveled and skimmed of bubbles before setting, it will have a smooth surface) and being formed as a sheet and shaped for use as said viscoelastic gel printing plate (it is placed in a cookie sheet for . 
Claims 26-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Germain in view of Singular Impressions, further in view of Chen and Taylor, further still in view of WetCanvas (printout of www.wetcanvas.com/forums/archive/index.php/t-146955.html as archived by the Internet Archive on February 11, 2007) and even further in view of APA (“Dermatology Times”).
	Regarding claims 26, 28, and 29, Germain discloses a printing apparatus for producing a plurality of prints (implicit in the use of the printing plate), comprising: 	an oil-based paint (third sentence),
 	a viscoelastic gel printing plate capable of producing a first print (the printout is for instructions of how to make a gelatin plate), said plate including a viscoelastic gel composition (gelatin is a viscoelastic gel composition), 	said viscoelastic gel composition having a smooth surface (since the gelatin is leveled and skimmed of bubbles before setting, it will have a smooth surface) and being formed as a 
 	Germain, as modified, also fail to disclose “means for cleaning said oil-based paint from non-gelatin, visco-elastic gel printing plate, said means for cleaning including soap and water, said soap consisting of mild soap.”  However, WetCanvas discloses using Dawn dishwashing soap and paper towels to clean oil-based inks (first post on second page).  Therefore, at the 
 	Regarding claim 27, Germain further discloses “means for storage of said printing apparatus, including said non-gelatin, viscoelastic gel printing plate, at room temperature (examiner broadly interprets the room wherein the plate is located to be a storage element, it being more than capable of storing the plate exclusively at room temperature).”  Examiner notes that the claim does not recite any structure and that Applicant does not disclose ANY possible means for storage. Thus, the broadest reasonable interpretation is being applied. 	
 	Regarding claims 30, 32 and 33, Germain discloses a printing apparatus for producing a plurality of prints (implicit in the use of the printing plate), comprising: 	a viscoelastic gel printing plate capable of producing a first print (the printout is for instructions of how to make a gelatin plate), said plate including a viscoelastic gel composition (gelatin is a viscoelastic gel composition), 	said viscoelastic gel composition having a smooth surface (since the gelatin is leveled and skimmed of bubbles before setting, it will have a smooth surface) and being formed as a sheet and shaped for use as said viscoelastic gel printing plate (it is placed in a cookie sheet for molding, and it is disclosed as being used for a printing plate) capable of being re-used for producing a plurality of prints (the plate is capable of being re-used).”
	Finally, regarding the final limitation that the mild soap have “a pH of about 5.5 to 7,” APA states that soaps with a pH of 5.5-7 reduce dryness and irritation (penultimate sentence of the main paragraph of “Dermatology Times”).  Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to use a mild soap with a pH of about 5.5 to 7 in order to reduce dryness and irritation. 	Regarding claim 31, Germain further discloses “means for storage of said printing apparatus, including said non-gelatin, viscoelastic gel printing plate, at room temperature (examiner broadly interprets the room wherein the plate is located to be a storage element, it being more than capable of storing the plate exclusively at room temperature).”  Examiner notes that the claim does not recite any structure and that Applicant does not disclose ANY possible means for storage. Thus, the broadest reasonable interpretation is being applied.
Response to Arguments
Applicant’s arguments with respect to all the claims have been fully considered but are moot in view of the new grounds of rejection.
In response to Applicant’s argument that Examiner’s application of the “Official Notice” doctrine is not appropriate because the facts asserted to be well known are not capable of instgant and unquestionable demonstration as being well-known, Applicant is again directed to the board decision of related application 14/565190, in the paragraph bridging pages 6 and 7.  Additionally, Applicant is directed to the board decision of parent application 13/275,400, dated 01/31/2018, at the paragraph bridging pages 7 and 8, which states that the selection of common household cleaners such as dish detergent or hand-soaps “would have been a natural thing for 
Thus, that which was taken as being well-known is deemed to still be capable of instant and unquestionable demonstration as being well-known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853